Dissenting Opinion by
Judge MacPhail :
I respectfully dissent. The material facts set forth in the case now before us are, to me, indistinguishable from those set forth in Vanguard School Tax Exemption Case, 430 Pa. 378, 243 A.2d 323 (1968).
The majority opinion seems to be based, at least in part, upon the sound financial condition of the institution and particularly the amount of its retained earnings. The fact that the institution has substantial reserves or grants few scholarships does not make it any less a charity. As was stated by Justice Musmanno in Vanguard School Tax Exemption Case, supra, at 383, 243 A.2d at 325:
If the receipts surpass the expenditures, the excess inures to no private benefit but remains for the use of the school in its operations and expansion program. The School has well argued that to hold that because the receipts for a given period exceed the expenditures this nullifies the tax exemption would be to penalize efficiency and to cause the school’s eligibility for exemption to vary from year to year.
Accordingly, I would conclude that the Devereux Foundation is a charity under the provisions of Article VIII, Section 2 of the Constitution of Pennsylvania and Section 204 of the General County Assessment Law, Act of May 22, 1933, P.L. 853, as amended, 72 P.S. §5020-204, and that it is entitled to a property tax exemption under the holding of Vanguard School Tax Exemption Case, supra. Therefore, I would reverse the trial court and grant the exemption.